DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed on April 12, 2021.  Accordingly, claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2013/0043889 Al) in view of Robertson et al. (US 5,038,016 A).
It is noted that the recitation, “to monitor a welding-type system” as recited in claims 1-9, 12-18 and 20, has not been given patentable weight because the recitations occur in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does 
Guo et al. teaches capacitance evaluation apparatuses and methods comprising:

    PNG
    media_image1.png
    586
    507
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    443
    496
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    506
    601
    media_image3.png
    Greyscale

With regard to claims 1 and 13, an apparatus (FIG. 1) comprising a test signal generator (FIG. 1, voltage generator 10) configured to output a test signal (FIG. 4 in view of FIG. 1, test voltage VTEST) to a monitored circuit (FIG. 4 in view of FIG. 1, capacitance under test Ctest); and a leakage detection circuit (FIG. 4 in view of FIG. 1, leakage detection circuit 400) configured to: receive a reference signal (FIG. 4 in view of FIG. 1, IREF) based on the test signal (FIG. 4 in view of FIG. 1, test voltage VTEST); measure a leakage current (FIG. 4 in view of FIG. 1, ILEAK) in the monitored circuit (FIG. 4 in view of FIG. 1, capacitance under test Ctest) based on the reference signal (FIG. 4 in view of FIG. 1, IREF); and generate an output signal (FIG. 4 in view of FIG. 1, ILEAK) representative of the leakage current (FIG. 4 in view of FIG. 1, ILEAK) (Abstract; FIGS. 1, 2 and 4; paragraphs: [0010]-[0017] and [0029]-[0039]; and claims 1-14).
Guo et al. teaches all that is claimed as discussed above including the leakage detection circuit (FIG. 4 in view of FIG. 1, leakage detection circuit 400), but it does not specifically teach the following feature:
A lock-in amplifier.

With regard to claims 1 and 13, a lock-in amplifier (lock-in amplifier detection system) (Column 4, lines 35-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitance evaluation apparatus of Guo et al. to use a lock-in amplifier as taught by Robertson et al. since Robertson et al. teaches that such an arrangement is beneficial to reject extraneous signals, especially those deriving from radiation emitted by the weld spot which will usually have a strong low frequency content as disclosed in column 4, lines 35-45, to improve monitoring welding processes adapted to provide immediate, real-time indications of degradation in a weld bead from an optimum weld bead as the weld bead is being produced.
With regard to claims 2 and 14, Guo et al. teaches a comparator (FIG. 4 in view of FIG. 1, output circuit 450) configured to compare the output signal (FIG. 4 in view of FIG. 1, IFEAK) to a threshold (IREF) to determine whether at least a threshold leakage current (IREF current) is present in the monitored circuit (FIG. 4 in view of FIG. 1, capacitance under test Ctest) (Abstract; FIGS. 1, 2 and 4; paragraphs: [0010]-[0017] and [0029]-[0039]; and claims 1-14).
With regard to claims 3 and 15, Guo et al. teaches a threshold generator (FIG. 4 in view of FIG. 1, reference circuit 430) configured to determine the threshold (IREF) based on the test signal (FIG. 4 in view of FIG. 1, test voltage VTEST) (Abstract; FIGS. 1, 2 and 4; paragraphs: [0010]-[0017] and [0029]-[0039]; and claims 1-14).
With regard to claims 4 and 16, Guo et al. teaches the comparator (FIG. 4 in view of FIG. 1, output circuit 450) is configured to indicate that the monitored circuit (FIG. 4 in view of FIG. 1, capacitance under test Ctest) is coupled to the test signal generator (FIG. 1, voltage generator 
With regard to claim 5, Guo et al. teaches a comparator (FIG. 4 in view of FIG. 1, output circuit 450) configured to compare the output signal (FIG. 4 in view of FIG. 1, ILEAK) to a threshold (IREF) to determine whether less than a threshold leakage current (IREF current) is present in the monitored circuit (FIG. 4 in view of FIG. 1, capacitance under test Ctest) (ILEAK current of the capacitance under test does not exceed the IREF current, e.g., VFEAK voltage is less than the VREF voltage, and consequently, passes the leakage test and is considered an operable capacitance) (Abstract; FIGS. 1, 2 and 4; paragraphs: [0010]-[0017] and [0029]-[0039]; and claims 1-14).
With regard to claims 6 and 17, Guo et al. teaches the comparator (FIG. 4 in view of FIG. 1, output circuit 450) is configured to indicate a current leakage fault is present in the monitored circuit (FIG. 4 in view of FIG. 1, capacitance under test Ctest) when at least the threshold leakage current (IREF current) is present (ILEAK current exceeds the IREF current, e.g., the VFEAK voltage is greater than the VREF voltage, and consequently, fails the leakage test and is considered an inoperable capacitance) (Abstract; FIGS. 1, 2 and 4; paragraphs: [0010]-[0017] and [0029]-[0039]; and claims 1-14).
With regard to claim 7, Guo et al. teaches a threshold generator (FIG. 4 in view of FIG. 1, reference circuit 430) configured to determine the threshold (IREF) based on the test signal (FIG. 4 in view of FIG. 1, test voltage VTEST) (Abstract; FIGS. 1, 2 and 4; paragraphs: [0010]-[0017] and [0029]-[0039]; and claims 1-14).

With regard to claims 10 and 19, Guo et al. teaches all that is claimed as discussed above including the monitored circuit (FIG. 4 in view of FIG. 1, capacitance under test Ctest), but it does not specifically teach the feature (“the monitored circuit is at least one of an inductive heating cable configured to be inductively coupled to a workpiece to be heated, a resistive heating cable, a welding cable configured to provide welding current to a welding torch, a plasma cable configured to provide current to a plasma torch, or an extension cable configured to be coupled between a power supply and the inductive heating cable, the resistive heating cable, the welding cable, or the plasma cable”) as recited in these claims (emphasis added). It is clearly seen that the monitored circuit is a device under test, an external environment of the claimed apparatus. In other words, it is just a mere intended use of the claimed apparatus to achieve the purpose of a process of monitoring the monitored circuit as recited in claims 10 and 19. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitance evaluation apparatuses and methods of Guo et al. to use the leakage detection circuit to monitor a monitored circuit as recited in claims 10 and 19 since such an arrangement is beneficial to provide desirable and exemplary choices for a specific configuration of the leakage detection circuit.
With regard to claim 11, Guo et al. in view of Robertson et al. teaches a feedback cable (FIG. 4, wiring that connects capacitance under test Ctest to the measurement circuit 410 of the 
With regard to claims 12 and 20, Guo et al. teaches a control circuit (FIG. 1, controller 118 and switch block 114) configured to enable or disable a power supply (FIG. 1, capacitances 134) in response to the output signal (FIG. 4 in view of FIG. 1, ILEAK) (Abstract; FIGS. 1, 2 and 4; paragraphs: [0010]-[0017] and [0029]-[0039]; and claims 1-14).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Please see the previous Office Action mailed on January 11, 2021 for the statement of reasons for the indication of allowable subject matter.
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: please see the previous Office Action mailed on January 11, 2021 for the examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed April 12, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument in the first paragraph at page 7 of the Remarks that “Guo appears to evaluate the leakage of the capacitances using DC signals VTEST and BIAS, to thereby generate a DC leakage current, which is then compared against a DC reference current.”  The Examiner disagrees.
First, claims under examination only recite a “leakage current”, which was given its broadest reasonable interpretation, which is common and consistent with the interpretation that those skilled in the art would reach, as either AC leakage current or DC leakage current.
Second, it is clearly seen that there is nowhere in Guo et al. mentioning about DC signals or DC leakage current (emphasis added).  In addition, Guo et al. discloses in the paragraph [0009] that “Certain details are set forth below to provide a sufficient understanding of embodiments of the invention.  However, it will be clear to one skilled in the art that embodiments of the invention may be practiced without these particular details.  Moreover, the particular embodiments of the present invention described herein are provided by way of example and should not be used to limit the scope of the invention to these particular embodiments” (emphasis added).
Third, it is also clearly seen in paragraph [0020] that the “output circuit 350 is illustrated in the embodiment of FIG. 3 as an inverter, however, other types of output circuits may be used as well which are configured to provide an output signal that is indicative of the status of the Ctest capacitance” (emphasis added).   It is well-known those skilled in the art that an inverter is an electronic device that changes direct current (DC) into alternating current (AC). The input 
Fourth, as clearly seen in paragraph [0031] that the “output circuit 450 is illustrated in the embodiment of FIG. 4 as an amplifier configured as a comparator, however, other types of output circuits may be used as well which are configured to provide an output signal that is indicative of the status of a capacitance under test” (emphasis added), and lock-in amplifier is well-known in the art.  It is obvious to one having ordinary skill in the art to replace the amplifier (output circuit 450) with the lock-in amplifier as taught by Robertson et al.  An inverter for changing direct current (DC) into alternating current (AC) will be used if needed.
In other words, Guo et al. discloses an apparatus and methods for evaluating leakage currents (Abstract), so it could be properly configured to evaluate either AC leakage current or DC leakage current depending on the design of the specific device or circuitry.
In response to applicant’s argument in the second paragraph at page 7 of the Remarks that “Guo/Robertson combination does not support a prima facie case of obviousness against claim 1” and “For at least the reasons discussed above with reference to claim 1, Guo does not anticipate claim 13”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In brief,  as discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to properly modify the capacitance evaluation apparatus of Guo et al. to use a lock-in amplifier as taught by Robertson 
With regard to dependent claims 2-8, 10-12, 14-17, 19 and 20, all of applicant's arguments are addressed by the above rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858

/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858